Citation Nr: 0816188	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  06-16 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel





INTRODUCTION

The veteran served on active duty from October 1968 to August 
1970, with periodic Reserve service until 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
St. Louis, Missouri, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's claims.

The Board notes that the veteran filed his original claim in 
August 2004.  A rating decision dated in November 2004 denied 
his claims of entitlement to service connection for bilateral 
hearing loss and bilateral tinnitus.  Within the one year 
period to appeal the November 2004 rating decision, the 
veteran submitted additional evidence, leading to the April 
2005 rating decision currently on appeal.  The Board is 
unclear as to why, after receiving new evidence within the 
one year appeal period, the RO treated the veteran's claims 
as requiring new and material evidence to reopen.  This is 
incorrect and the Board will continue to adjudicate the 
veteran's claims on the merits.


FINDINGS OF FACT

1.  The veteran's current bilateral sensorineural hearing 
loss is not the result of a disease or injury in service.

2.  The veteran does not have a current diagnosis of 
bilateral tinnitus.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service and sensorineural hearing loss may not be 
presumed to be related thereto.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. § 3.303, 3.304, 
3.307, 3.309, 3.385 (2007).

2.  Bilateral tinnitus was not incurred in or aggravated by 
active service.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303, 
3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence, which it finds to 
be persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  

Prior to initial adjudication of the veteran's claims, a 
letter dated in September 2004 fully satisfied the duty to 
notify provisions for the first three elements.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2007); Quartuccio, at 187.  The veteran was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claims.  The September 2004 letter told him 
to provide any relevant evidence in his possession.  See 
Pelegrini II, at 120-21.  Since the Board has concluded that 
the preponderance of the evidence is against the claims for 
service connection, any questions as to the appropriate 
disability ratings or effective dates to be assigned are 
rendered moot, and no further notice is needed.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The Board concludes an examination is not needed in this case 
because the only evidence indicating the veteran "suffered 
an event, injury or disease in service" is his own lay 
statements.  Such evidence is insufficient to trigger VA's 
duty to provide an examination.  The Court has held, in 
circumstances similar to this, where the supporting evidence 
of record consists only of a lay statement, that VA is not 
obligated, pursuant to 5103A(d), to provide an appellant with 
a medical nexus opinion.  See Duenas v. Principi, 18 Vet. 
App. 512, 519 (2004) (finding no prejudicial error in Board's 
statement of reasons or bases regarding why a medical opinion 
was not warranted because there was no reasonable possibility 
that such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with § 5103A(d) and evidence of record "establishing that 
the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
§ 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. 
Cir. 2003) (holding that the Secretary's obligations under 
§ 5103A to provide a veteran with a medical examination or to 
obtain a medical opinion is triggered if the evidence of 
record demonstrates "some casual connection between his 
disability and his military service").  There is no 
reasonable possibility that a medical opinion would aid in 
substantiating the veteran's claim since it could not provide 
evidence of a past event.

The veteran's private medical records reflect audiological 
treatment.  There is no indication that the veteran has been 
diagnosed with bilateral tinnitus.  As this particular 
medical record is relatively recent, thorough and focuses on 
the affected area, the Board finds that the preponderance of 
the medical evidence is against a current diagnosis of 
bilateral tinnitus.  An examination is not required.  See 
McLendon, supra.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  The Merits of the Claim

The veteran alleges that he currently suffers from bilateral 
hearing loss and bilateral tinnitus that are the result of 
his time spent in service.  Specifically, the veteran alleges 
that due to the acoustic trauma he experienced in boot camp 
and being aboard various ships, he currently suffers from 
these ailments.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 
(West 2002).  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2007).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2007).

In the alternative, where a veteran served continuously for 
90 days or more during a period of war, or during peacetime 
service after December 31, 1946, and sensorineural hearing 
loss become manifest to a degree of 10 percent or more within 
1 year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Initially, the Board notes that the veteran has not been 
diagnosed with bilateral tinnitus.  The October 2004 private 
audiological report submitted by the veteran addresses his 
complaints of bilateral hearing loss, but does not diagnose 
the veteran with bilateral tinnitus.  In order to be 
considered for service connection, a claimant must first have 
a disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
(service connection may not be granted unless a current 
disability exists).  In the absence of diagnosed bilateral 
tinnitus, service connection may not be granted.  See also 
Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997).  
Additionally, there is no evidence in service that the 
veteran suffered from tinnitus.  The record is also devoid of 
a medical nexus opinion.  The veteran's claim of entitlement 
to service connection for bilateral tinnitus fails on each 
element of Hickson.  Therefore, this claim is denied and will 
not be addressed further.

With regard to bilateral hearing loss, VA has specifically 
defined what is meant by a "disability" for the purposes of 
service connection.  See 38 C.F.R. § 3.385 (2007).  
("[I]mpaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.").  The 
private audiology examination, submitted in October 2004, 
diagnosed the veteran with bilateral sensorineural hearing 
loss, thus meeting element (1) of Hickson.

The veteran's service medical records are completely negative 
for any complaints of hearing loss.  Though the veteran has 
stated that he began to have trouble hearing during his time 
in service, the service medical records contain 16 physical 
examinations that specifically indicate the veteran's hearing 
to be 15/15 or within normal limits.  See service medical 
records, June 1967 through October 1992.  At no point during 
this time did the veteran himself state that he suffered from 
bilateral hearing loss.  Id.  There is also no evidence that 
the veteran was treated for bilateral hearing loss within one 
year of discharge from active military service.  Thus, 
element (2) of Hickson is not satisfied, nor is the veteran 
afforded the presumption of service connection.

With regard to element (3) of Hickson, medical nexus, there 
is no evidence in the claims file of a medical nexus opinion 
in support of the veteran's claim that his bilateral hearing 
loss is due to acoustic trauma in service.  The only evidence 
in support of the veteran's claim is lay statements alleging 
that the veteran's bilateral hearing loss is due to service.  
The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss the noise he was exposed to in service.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is 
not, however, competent to diagnose any medical disorder or 
render an opinion as to the cause or etiology of any current 
disorder because he does not have the requisite medical 
knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 
74 (1997) (stating that competency must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence).  

Though the Board empathizes with the veteran's sincere belief 
that his audiological difficulties are due to his time 
service, the medical evidence of record simply does not 
support this contention.  There is no diagnosis of bilateral 
tinnitus in addition to no evidence of hearing loss in 
service and no current medical nexus.  As such, the veteran's 
claims of entitlement to service connection for bilateral 
hearing loss and bilateral tinnitus are denied.  As the 
preponderance of the evidence is against the veteran's 
claims, the benefit-of-the-doubt rule does not apply, and the 
veteran's claims of entitlement to service connection for 
bilateral hearing loss and bilateral tinnitus must be denied.  
See 38 U.S.C.A §5107 (West 2002 & Supp. 2007).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for bilateral tinnitus is 
denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


